Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 8 May 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg May 8. 1814

Yesterday evening I received a few lines from you dated from Heglecht. I am extremely happy the accident was so trifling, and hope your Servant was successful in his search—
I wrote you the day after you left us, but I fear you will not receive my letter at Reval. Since your departure there has arrived a large number of dispatches among which was one brought by Mr Lewis’s brother who came in the Frigate which conveyed the Ministers to Gottenburg they arrived on the 15th of April Mr Hull enclosed several packages the covers of which were very much worn in coming by the mail I took the liberty of opening the outside imagining they might contain letters for me but was entirely disappointed I immediately put them into the hands of Mr Smith and can assure you that I did not one word of the letters which were enclosed unsealed—you will I am sure pardon the liberty, and make allowance for my great anxiety to hear from my family, and Children. Mr Smith intends sending partly by Mr Peyron and partly by Mr Norman as there are too many to trouble one Gentleman with—We have heard of the appointment of Mr Hughes but not a word of Mr Harris excepting that he went to England with the Grand Dutchess—
I have been very sick I had been very unwell from the day you left us and on Thurday last I was siezed almost instantaneously with one of those deadly fainting fits which I used to be subject to when I was first married it left me so weak I was confined to my bed untill to day owing to its having produced my old complaint to a great degree I am however much better and hope to be quite well in a few days—
I am endeavouring to prevail on Charles to write you but he has got the tooth ache so bad that I fear I shall not prove successfull—
I enclose this for Mr Spyre at Stockholm we are rejoiced at the reappointment of Mr Galatin to whom I beg you will present my best respects—We all unite in affectionate wishes for your welfare and success on which you are almost too well assured hangs the soul of your affectionate wife
L. C. Adams.